Citation Nr: 0949006	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, perforating shrapnel wound of the 
right upper thigh behind the greater trochanter and buttocks, 
to include scars, involving Muscle Group XVIII (right).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, perforating shrapnel wound of the left 
anterior and lateral thigh of the lower third, to include 
scars, involving Muscle Group XIV (left).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran served on active military duty from February 1943 
to October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The administrative history of these issues is further 
detailed infra.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, perforating 
shrapnel wound of the right upper thigh behind the greater 
trochanter and buttocks, to include scars, involving Muscle 
Group XVIII (right), are not shown to be manifested by more 
than a moderate disability.  

2.  The Veteran's service-connected residuals, perforating 
shrapnel wound of the left anterior and lateral thigh of the 
lower third, to include scars, involving Muscle Group XIV 
(left), are not shown to be manifested by more than a 
moderate disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected residuals, perforating shrapnel 
wound of the right upper thigh behind the greater trochanter 
and buttocks, to include scars, involving Muscle Group XVIII 
(right), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
4.56, 4.73, Diagnostic Code 5318 (2009).    

2.  The criteria for an initial rating in excess of 10 
percent for service-connected residuals, perforating shrapnel 
wound of the left anterior and lateral thigh of the lower 
third, to include scars, involving Muscle Group XIV (left), 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.56, 
4.73, Diagnostic Code 5314 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran's service treatment reports show that he 
sustained two separate shell fragment wounds to his left 
thigh, and a shell fragment wound to his right thigh, due to 
two separate episodes of combat.  In January 1945, the 
Veteran suffered a gunshot wound to the left thigh.  He 
received treatment in France and was returned to full duty.  
In March 1945, the Veteran was again wounded (discussed 
infra).  He was evacuated to England where he recuperated for 
approximately two months.  Subsequently he was returned to 
full duty and came back to the United States where he was 
discharged from the US Army in October 1945.  There is no 
evidence of prolonged infection for either episode of 
treatment.  His service records show that he was awarded the 
Purple Heart Medal with OLC (oak leaf cluster), and the 
Silver Star Medal for wounds and services in France and 
occupied Germany during World War II.  
 
The administrative history of this claim is as follows: in 
July 1948, the RO granted service connection for residuals of 
a shrapnel wound to the left thigh and to the right 
buttocks/hip.  The RO combined both conditions and assigned a 
20 percent rating. 

In August 2003, the Veteran submitted a claim for an 
increased rating.  In January 2004, the RO determined that 
the Veteran's left thigh and right buttocks/hip disabilities 
should have been assigned separate ratings, and assigned a 10 
percent evaluation for each of these disabilities, with an 
effective date of February 17, 1948 for the 10 percent 
evaluations, i.e., the effective date for service connection 
that was originally assigned in July 1948.  

The Veteran appealed.  In April 2008, the Board determined 
that the RO, had, in essence, "constructively found that the 
original rating decision, that of July 1, 1948, contained 
clear and unmistakable error (CUE)."  The Board stated that 
error was committed when the RO failed to assign separate 
ratings for a shrapnel wound of the right buttock/hip, and a 
gunshot wound of the left thigh.  

The Board further noted that the RO's January 2004 rating 
decision had erroneously failed to acknowledge the fact that 
"but for" the RO's error in July 1948, separate and protected 
ratings would have been assigned for each of the Veteran's 
disabilities.  Citing 38 C.F.R. § 3.951.  The Board stated 
that it had therefore recharacterized the issues, and that 
"since clear and unmistakable error was constructively 
acknowledged by the RO in its January 2004 rating action, the 
time period that is covered by this appeal stems from 1948 to 
the present."  The Board determined that the criteria for 
evaluations in excess of 20 percent for the Veteran's left 
thigh disability, and his right buttocks/hip disability, had 
not been met.  

The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In June 2009, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's April 2008 decision.  That 
same month, the Court issued an Order vacating the April 2008 
Board decision.  

The Joint Motion essentially states that the Board's April 
2008 decision should be vacated and remanded to the Board 
because the Board had: 1) failed to provide sufficient 
reasons and bases for its determination that there was no 
injury to Muscle Group 17 (and that therefore Diagnostic Code 
5317 was not for application); 2) failed to discuss whether 
the VA examination reports of record were adequate, 
particularly in light of their "failure" to consider 
involvement of Muscle Group 17; and, 3) failed to provide 
sufficient reasons and bases for its evaluation of the 
Veteran's left thigh disability under DC 5318 (which covers 
injuries to Muscle Group 18), particularly in light of a May 
2007 VA examination report, which indicated that this 
disability involved injury to Muscle Group 14 (which is 
evaluated under DC 5314).  

The Board must now address several preliminary issues.  
First, the Board's characterization of the issues in its 
(vacated) April 2008 decision indicated that the Veteran's 
left thigh disability, and his right buttocks/hip disability, 
had each been assigned initial evaluations of 20 percent.  

However, inasmuch as the Board's April 2008 decision has been 
vacated by the Court, the issues remain as they were at the 
time of that vacated decision.  In this case, a review of the 
RO's July 1948 rating decision shows that the RO assigned a 
20 percent evaluation for the Veteran's combined 
disabilities, which the RO characterized as "residuals of 
perforating shrapnel wounds healed scars right upper thigh 
behind greater trochanter and buttocks and left anterior and 
lateral thigh in lower 1/3 involving Group XVIII moderately 
severe."  In addition, a review of the RO's January 2004 
rating decision shows that the RO bifurcated the Veteran's 
left thigh and right thigh disabilities (i.e., listed them 
separately), and evaluated each disability as 10 percent 
disabling.  See also July 2005 Statement of the Case; May 
2007 Supplemental Statement of the Case (characterizing the 
Veteran's left thigh disability, and right thigh disability, 
as each being evaluated as 10 percent disabling).  

The Board's characterization of the issues in its April 2008 
decision, which indicated that the disabilities in issue had 
each been assigned a 20 percent evaluation, may have been 
based on the fact that the RO's January 2004 rating decision 
noted that the Veteran's combined evaluation was 20 percent.  
See 38 C.F.R. § 4.25 (2009).  In any event, the Board's April 
2008 decision has been vacated, it has no effect upon the 
issues, and to the extent that it indicated that each of the 
disabilities had been evaluated as 20 percent disabling, this 
was erroneous.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904(a) (2009).  In fact, each of the disabilities 
in issue was evaluated as 10 percent disabling.  Furthermore, 
the fact that the Veteran's 20 percent disability rating, 
awarded in July 1948, is "protected," see 38 C.F.R. 
§ 3.951, does not foreclose the assignment of separate 10 
percent ratings (or anything else) in the RO's January 2004 
rating decision.  Specifically, the Veteran's combined 
disability rating was not affected, and his compensation was 
not decreased as a result of the RO's actions in its January 
2004 rating decision.  Therefore, 38 C.F.R. § 3.951 does not 
prevent the RO from listing the Veteran's right thigh and 
left thigh disabilities separately, and assigning two 
separate 10 percent evaluations.  

To the extent that the Board noted that the Veteran's 
disability had been classified as "moderately severe," this 
may have been a reference to the fact that the RO's July 1948 
decision originally characterized the Veteran's disability as 
"moderately severe."  However, such characterizations, 
which only pertain to the severity of a disability, are 
subject to change, and do not properly belong in the 
description of the disability being evaluated.  See generally 
38 C.F.R. § 4.1 (2009); Tropf v. Nicholson, 20 Vet. App. 317 
(2006) (stating that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor 
is per se controlling).  The RO's use of this term did not 
implicate anything at 38 C.F.R. § 3.951, which pertains to 
disability ratings.   

The Board further notes that its April 2008 (vacated) 
decision stated that the Veteran's left thigh disability, and 
his right thigh disability, both involved "through-and-
through" wounds.  See generally 38 C.F.R. § 4.56(b) (2009).  
In addition, the Joint Motion appears to indicate that the 
Board failed to adequately discuss its reasons for not 
finding that the Veteran's right thigh disability involved an 
injury to Muscle Group 17 (and by extension, its reasons for 
not analyzing the claim under DC 5317).  The Joint Motion 
notes that although a May 2007 VA examination report showed 
that the examiner did not find a through-and-through wound to 
the right pelvic girdle, that this was contrary to the 
Board's findings.   

However, a careful and close review of the Veteran's service 
treatment reports shows the following: on January 31, 1945, 
the Veteran sustained a GSW (gunshot wound) to the left lower 
thigh; the findings noted a "perforating" moderate left 
thigh GSW; in March 1945, the Veteran sustained additional 
wounds in combat; the findings noted a "slight, 1 cm 
(centimeter)" abrasive wound to the left thigh, lower 1/3 
anterior, involving the skin only, also characterized as 
"slight," as well as a two-inch debrided wound at the upper 
lateral right hip; a wound at the lateral aspect of the right 
buttock with a palpable subcutaneous FB (foreign body), a 
two-inch wound of the right hip and a small wound of the left 
thigh; and a penetrating wound at the "right hip" (or, 
alternatively, the "right buttock").  Of particular note, a 
March 5, 1945 report indicates that the Veteran had a foreign 
body surgically removed from his right buttock.  In summary, 
this evidence does not indicate that the Veteran's initial 
injury involving the right hip and right buttock was a 
"through-and-though" injury.  Id.    

Given the foregoing, the Board finds that the Veteran is not 
shown to have sustained a "through-and-through" injury 
during service.  To the extent that the Board indicated 
otherwise in its vacated April 2008 decision, this was 
incorrect.  

The May 2007 VA examiner stated that the Veteran's right hip 
injury was not productive of a through-and-through injury.  
With regard to his left thigh injury, the examiner indicated 
that there were separate entry and exit scars, but that, "I 
do not know which is the entry and which is the exit."  A 
review of that report shows that the "medical history" 
portion of the report notes that the Veteran gave a history 
of a "through-and-through" injury to his left thigh, as 
well as a number of symptoms of that injury.  As previously 
stated, the Veteran's service treatment reports do not show 
that he sustained a "through-and-through" injury to his 
left thigh.  Thus, notwithstanding the fact that the examiner 
indicated that the Veteran's C-file had been reviewed, it 
appears that his acceptance of the occurrence of a through-
and-through left thigh injury was "by history" only.  See 
Wilson v. Derwinski, 2 Vet. App. 614 (1992) (the Board is 
free to assess medical evidence and is not compelled to 
accept a physician's opinion); Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion).  In this regard, the Board 
notes that even if it were to accept the presence of a 
through-and-through injury to the left thigh arguendo, as 
only one muscle group is shown to be involved (i.e., Muscle 
Group 14) (discussed infra), and given the absence of other 
required symptomatology, it would not alter the outcome of 
the Board's decision.  See 38 C.F.R. § 4.56(b), (d).  

II.  Analysis

To the extent that the Board's (vacated) 2008 decision 
determined that, "since clear and unmistakable error was 
constructively acknowledged by the RO in its January 2004 
rating action, the time period that is covered by this appeal 
stems from 1948 to the present," the Board again finds that 
the RO's January 2004 rating decision implicitly determined 
that its July 1948 rating decision was CUE.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  Under 38 C.F.R. § 4.2 
(2009), medical reports must be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Under 38 C.F.R. § 4.7 (2009), where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.   

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73 (2009).  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

A muscle injury evaluation will not be combined with a 
peripheral nerve paralysis evaluation of the same body part 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  Furthermore, 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56.  

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.  See 38 C.F.R. § 4.56(d)(2).  

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  See 
38 C.F.R. § 4.56(d)(3).  


III.  Residuals, Perforating Shrapnel Wound, Right Upper 
Thigh, with Scars, 
MG XVIII (right)

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for residuals of a 
perforating shrapnel wound of the right upper thigh behind 
the greater trochanter and buttocks, to include scars, 
involving Muscle Group XVIII (right).  

As an initial matter, the Joint Motion states that the Board 
failed to provide sufficient reasons and bases for its 
failure to apply DC 5317, i.e., its implicit determination 
that there was no injury to Muscle Group 17 (and that 
therefore DC 5317 was not for application), inasmuch as "the 
medical evidence reveals multiple indications of an injury to 
the right buttock."  The Joint Motion further states that 
the Board failed to discuss whether the VA examination 
reports of record were adequate, particularly in light of 
their "failure" to consider involvement of Muscle Group 17.  

With regard to Muscle Group 17, while it is true that the 
service treatment reports include descriptions of the area 
involved as the "right buttock," these reports 
alternatively contain no less than four descriptions of the 
area involved as the "right hip."  As previously discussed, 
the Veteran's service treatment reports indicate that he had 
a subcutaneous foreign body removed from his right buttock in 
March 1945.  Furthermore, a post-service VA examination 
report, dated in June 1948, notes a scar at the right upper 
thigh, just behind the greater trochanter, and a scar at the 
right buttock.  Specifically, the report noted, "Scar GSW 1" 
x 1/2" - midportion right buttock - movable - nontender - no 
muscle group involvement."  An October 2003 VA examination 
report notes a faint scar on the right lower hip, but neither 
this report, nor a May 2007 VA examination report, notes a 
right buttocks scar or other injury to the right buttocks.  
The RO's initial characterization of this disability as 
"behind the greater trochanter and buttocks" (emphasis 
added) is subject to interpretation, but in any event would 
not guarantee or warrant application of DC 5317 given the 
total absence of medical findings showing an injury to Muscle 
Group 17.  In summary, the Veteran apparently had a 
subcutaneous foreign body removed from his right buttock 
during service in 1945, and a right buttock scar was noted in 
1948.  However, there is no post-service medical evidence to 
show the presence of an injury to Muscle Group 17, and no 
medical evidence dated after 1948 (i.e., approximately 60 
years ago) to show the existence of a right buttock scar.  
Given the foregoing, the Board finds that the evidence is 
insufficient to show that the Veteran sustained an injury to 
Muscle Group 17, and that therefore DC 5317 is not for 
application.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (under 38 U.S.C.A. § 1110, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).

The Veteran's residuals, perforating shrapnel wound of the 
right upper thigh, to include scars, involving Muscle Group 
XVIII (right), has been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.73, DC 5318.  

DC 5318 pertains to Muscle Group XVIII, the function of which 
consists of outward rotation of thigh and stabilization of 
hip joint.  

Under DC 5318, a 10 percent evaluation for a moderate muscle 
injury, and a 20 percent evaluation for a moderately severe 
muscle injury.  

A VA examination report, dated in October 2003, shows that 
the Veteran complained that his right hip "gave away."  On 
examination, the Veteran's gait and posture were normal.  
There was a faint scar on the right lower hip, measuring 4 
centimeters (cm.) that was not depressed, not tender, had no 
associated adhesions, had no associated tissue loss, and had 
no associated tendon damage.  X-ray films of the right hip 
showed moderate degenerative joint disease.  There were no 
findings of functional impairment.  

A VA examination report, dated in May 2007, shows that, with 
regard to his right hip, the Veteran complained of pain, 
decreased coordination, fatigue, and weakness, and 
uncertainty of movement.  On examination, there was no injury 
to Muscle Groups 16 or 17.  The body area injured was the 
pelvic girdle.  Muscle Group 18 was noted to have been 
injured at the gemellus (superior or inferior), quadratus 
femoris.  There was no tendon, bone, or nerve damage.  Muscle 
function was described as 5/5, and indicated as normal "in 
terms of comfort, endurance, and strength sufficient to 
perform activities of daily living."  There was a 2 x 2 cm. 
scar at the right lateral thigh behind the greater trochanter 
that was not adherent, and not painful to touch.  The report 
notes tissue loss under the scarring at the right hip, 
however, this could not be measured accurately.  The Veteran 
was noted to have been retired since 1983 "due to age or 
duration of work."  The examiner indicated that the right 
thigh shrapnel wound residuals had "none" to moderate 
effects on the Veteran's ability to function in a number of 
activities, and that they prevented sports.  

The claims file includes other VA reports, as well as some 
non-VA treatment reports, dated between 1997 and 2006, which 
do not contain any relevant findings.  

The Board finds that the criteria for moderately-severe 
muscle injury have not been met.  As previously discussed, 
the Veteran's service treatment reports do not show that he 
had a through-and-through injury, and there is no evidence of 
prolonged infection.  Subsequent to the Veteran's 1948 VA 
examination, the next relevant medical evidence is dated 
about 55 years later (i.e., the October 2003 VA examination 
report).  Following this 2003 report, the next relevant 
medical evidence is dated over three years later (i.e., the 
May 2007 VA examination report).  The October 2003 VA 
examination report notes the presence of a faint 4 cm. scar 
on the right lower hip that had no associated adhesions, and 
no associated tissue loss.  The May 2007 VA examination 
report notes a 2 x 2 cm. scar at the right lateral thigh 
behind the greater trochanter, with tissue loss that could 
not be measured accurately.  Muscle function was described as 
5/5, and was also indicated to be "normal."  The examiner 
indicated that the right thigh shrapnel wound residuals had 
"none" to moderate effects on the Veteran's ability to 
function, and that it prevented sports, and given the other 
findings (or absence thereof) in the record, these notations 
do not warrant a higher rating.  Thus, the Board finds that 
the preponderance of the evidence shows that the Veteran's 
residuals, perforating shrapnel wound, right upper thigh, 
with scars, Muscle Group XVIII (right), more closely 
approximate a moderate muscle injury, and not a moderately-
severe injury.  Thus, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5318.  


IV.  Residuals, Perforating Shrapnel Wound, Left Thigh, with 
Scars 
MG XIV (left)

The Veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for residuals of a 
perforating shrapnel wound of the left anterior and lateral 
thigh of the lower third, to include scars, involving Muscle 
Group XIV (left).  The Board parenthetically notes that the 
Joint Motion questioned the application of DC 5318 
(pertaining to injuries of Muscle Group 18) to this 
disability in its (vacated) April 2008 decision.  As no 
associated injury to Muscle Group 18 is shown for this 
disability, the Board can find no basis for application of DC 
5318.  

The Veteran's residuals of a perforating shrapnel wound of 
the left anterior and lateral thigh of the lower third, to 
include scars, involving Muscle Group XIV (left), has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.73, DC 
5314.  

Diagnostic Code 5314 provides evaluations for disability of 
Muscle Group XIV, the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris.  
38 C.F.R. Part 4, Diagnostic Code 5314.  The function of 
these muscles are as follows: extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  

Diagnostic Code 5314 provides a 10 percent evaluation for 
moderate muscle injury, a 30 percent evaluation for 
moderately severe muscle injury.  See 38 C.F.R. 4.73, 
Diagnostic Code 5314 (2009).  

A VA examination report, dated in October 2003, shows that 
the Veteran complained of pain in the left thigh.  On 
examination, the Veteran's gait and posture were normal.  
There was a 4 cm. scar on the left anteromedial thigh, distal 
third.  There was a 4.5 cm. scar on the left lateral thigh.  
The left thigh scar was slightly depressed, but was 
nontender, and not sensitive.  There were no adhesions, and 
there was no muscle hernia.  

A VA examination report, dated in May 2007, shows that, with 
regard to his left thigh, the Veteran complained of pain, 
decreased coordination, increased fatigability, weakness, and 
uncertainty of movement.  He denied having any other 
symptoms, or flare-ups.  The examiner further noted that 
there was an "unknown" history as to associated bone, 
nerve, vascular, or tendon injury.  On examination, there was 
no injury to Muscle Groups 13 or 15.  The body area injured 
was the left thigh.  There was a 4.5 cm. linear scar at the 
left anterior thigh, and a 4.5 cm. linear scar at the left 
lateral thigh.  There was no loss of tissue.  There was no 
residual nerve damage, tendon damage, bone damage, or muscle 
herniation.  Muscle strength for Muscle Group 14 was 5/5.  
The diagnosis was residuals, gunshot wound, left thigh.  It 
was noted that there were no effects on usual daily 
activities, with the exception of mild effect on shopping, a 
moderate effect on exercise, and "prevents" sports.  

The Board finds that an initial evaluation in excess of 10 
percent is not warranted, as the medical evidence is 
insufficient to show that the Veteran's residuals of a 
perforating shrapnel wound of the left anterior and lateral 
thigh of the lower third, to include scars, involving Muscle 
Group XIV (left), are productive of a moderately severe 
injury.  As previously discussed, the Veteran's service 
treatment reports do not show that he had a through-and-
through injury, and there is no evidence of prolonged 
infection.  Subsequent to the Veteran's 1948 VA examination, 
the next relevant medical evidence is dated about 55 years 
later (i.e., the October 2003 VA examination report).  
Following this 2003 report, the next relevant medical 
evidence is dated over three years later (i.e., the May 2007 
VA examination report).  The October 2003 VA examination 
report notes a 4 cm. scar on the left anteromedial thigh, 
distal third, and a 4.5 cm. scar on the left lateral thigh.  
The May 2007 VA examination report notes a 4.5 cm. linear 
scar at the left anterior thigh, and a 4.5 cm. linear scar at 
the left lateral thigh, with no loss of tissue, no residual 
nerve damage, tendon damage, bone damage, or muscle 
herniation.  Muscle strength for Muscle Group 14 was 5/5.  It 
was noted that there were no effects on usual daily 
activities, with the exception of mild effect on shopping, a 
moderate effect on exercise, and "prevents" sports, and 
given the other findings (or absence thereof) in the record, 
these notations do not warrant a higher initial rating.  
Accordingly, the Board finds that the evidence is 
insufficient to show that the Veteran's residuals of a 
perforating shrapnel wound of the left anterior and lateral 
thigh of the lower third, to include scars, involving Muscle 
Group XIV (left), are productive of a moderately severe 
injury.  An initial evaluation in excess of 10 percent is 
therefore not warranted.    


V.  Conclusion

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

While the claims were on appeal, the applicable rating 
criteria for skin disorders, including residual scarring, 38 
C.F.R. § 4.118, were amended effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  

Under the pre-August 30, 2002, rating criteria, a 10 percent 
rating was warranted for superficial scars that were poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  A 10 percent was also 
appropriate for superficial scars that were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Finally, a scar could be rated 
based on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002). 

Under revised Diagnostic Code 7801, scars, on other than the 
head, face, or neck, that are deep or cause limited motion 
are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  Under revised 
Diagnostic Code 7802, superficial scars, on other than the 
head, face, or neck, that do not cause limited motion and 
encompass an area or areas at least 144 square inches (929 
sq. cms.), warrant a 10 percent evaluation. Under revised 
Diagnostic Code 7803, superficial unstable scars warrant a 10 
percent evaluation, and under revised Diagnostic Code 7804 
superficial scars that are painful on examination warrant a 
10 percent evaluation.  Under revised Diagnostic Code 7805, 
other scars may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2009).

In this case, the Veteran does not contend, and the evidence 
does not show, that a separate compensable rating is 
warranted for any scar.  The only relevant medical evidence 
is the 2003 and 2007 VA examination reports, which note, for 
the left thigh, a 4-to-4.5 cm. scar on the left anteromedial 
thigh, distal third, and a 4.5 cm. scar on the left lateral 
thigh, and that the scars were slightly depressed and 
adherent, but not tender or painful to touch.  For the right 
thigh, the VA examination reports note a 4 cm. scar that was 
not depressed, not tender, and had no associated adhesions 
(in 2003), and a 2 x 2 cm. scar at the right lateral thigh 
behind the greater trochanter that was not adherent, and not 
painful to touch, and which had tissue loss under the 
scarring at the right hip that could not be measured 
accurately (in 2007).  Given the foregoing, the Board finds 
that the Veteran is not shown to have compensable 
manifestations of his scars under 38 C.F.R. § 4.118, and that 
the assignment of a separate 10 percent evaluation for 
scarring is not warranted.  

There is no competent evidence to show that either of these 
disabilities are productive of any other impairment, to 
include impairment of a knee or hip, that implicates any 
other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As a final matter, in its decision, the RO declined to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board finds that the Veteran's disability picture is not 
so exceptional or unusual as to render impractical the 
application of regular schedular standards.  The Veteran's 
disabilities have each been evaluated as 10 percent 
disabling.  The Veteran's percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from his injury and its 
residual conditions in civil occupations.  See 38 C.F.R. § 
4.1.  Apart from his initial treatment, there is no evidence 
to show that he has been hospitalized specifically for either 
of the disabilities in issue.  The Board further finds that 
there is no evidence to show that his disabilities have 
prevented him from working or significantly interfered with 
work.  In this regard, there is no relevant medical evidence 
to show treatment for either of the disabilities in issue 
that is dated between 1948 and the 2003 VA examination 
report, or between the 2003 and 2007 VA examination reports, 
and it has been noted that the Veteran retired in 1983 due to 
"age or duration of work."  In summary, the evidence is 
insufficient to show that the Veteran's residuals of a 
perforating shrapnel wound of the left anterior and lateral 
thigh of the lower third, to include scars, involving Muscle 
Group XIV (left),  or his residuals, perforating shrapnel 
wound, right upper thigh, with scars, Muscle Group XVIII 
(right), have caused marked employment interference or 
require frequent medical treatment.  Therefore, the Board 
concludes that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension service for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b) is not warranted.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  

In deciding the Veteran's claims, the Board has considered 
the determination in Hart v. Mansfield, 21 Vet. App. 505 
(2007), and Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
and whether the Veteran is entitled to increased evaluations 
for separate periods based on the facts found during the 
appeal period.  However, the Board does not find evidence 
that the Veteran's ratings should be increased for any 
separate period based on the facts found during the whole 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran had a worsening of 
his disabilities, such that increased ratings are warranted. 


VI.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The Veteran was informed of the VCAA by way of 
letters from the RO to the Veteran dated in September and 
October of 2003.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  In any event, as 
the claims on appeal arise from a findings in a 2004 rating 
decision, which found clear and unmistakable error (CUE) in a 
1948 RO rating decision, and as they both involve initial 
evaluations, the VCAA is no longer applicable.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
see also Simmons v. Principi, 17 Vet. App. 104, 109 (2003); 
Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

The Board will point out, however, that the RO has provided 
assistance to the appellant as required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c), as indicated under the facts 
and circumstances in this case.  It appears that all known 
and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained 
and are associated with the Veteran's claims file. The RO has 
obtained the Veteran's VA medical records. The Veteran has 
been afforded examinations.  In this regard, although the 
Joint Motion indicates that the Board's 2008 (vacated) 
decision failed to discuss whether the VA examination reports 
of record were adequate, particularly in light of their 
"failure" to consider involvement of Muscle Group 17, as 
discussed in Part III, supra, an injury to Muscle Group 17 is 
not shown.  Furthermore, a review of the remainder of the 
2007 VA examination report shows that the examiner took the 
Veteran's reported history, and listed the Veteran's reported 
symptoms.  It includes detailed findings that are sufficient 
for evaluations of the disabilities in issue.  Therefore, 
this examination report is not shown to be insufficient, and 
additional development is not required.   

The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


